



EXHIBIT 10.2


EXECUTION COPY


OMNIBUS FIRST AMENDMENT TO
RECEIVABLES PURCHASE AND ADMINISTRATION AGREEMENT AND
ADMINISTRATIVE AGENT FEE LETTER
THIS OMNIBUS FIRST AMENDMENT TO RECEIVABLES PURCHASE AND ADMINISTRATION
AGREEMENT AND ADMINISTRATIVE AGENT FEE LETTER , dated as of March 18, 2016 (this
“Amendment”), is by and among T-MOBILE HANDSET FUNDING LLC (the “Transferor”),
as transferor, T-MOBILE FINANCIAL LLC (“Finco”), individually and as servicer,
T-MOBILE US, INC., as guarantor, ROYAL BANK OF CANADA, as Administrative Agent
(the “Administrative Agent”), and the various Funding Agents party to the RPAA
referenced below.
RECITALS:
WHEREAS, the parties hereto have entered into the Receivables Purchase and
Administration Agreement, dated as of November 18, 2015 (as amended,
supplemented or otherwise modified from time to time, the “RPAA”);
WHEREAS, the Transferor, Finco and the Administrative Agent have entered into
the Administrative Agent Fee Letter, dated as of November 18, 2015 (as amended,
supplemented or otherwise modified from time to time, the “Administrative Agent
Fee Letter”); and
WHEREAS, the parties hereto wish to amend the RPAA and Administrative Agent Fee
Letter as set forth in this Amendment.
NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
hereinafter set forth and intending to be legally bound hereby, agree as
follows:
ARTICLE ONE
DEFINITIONS
SECTION 1.01    Capitalized Terms. Capitalized terms used in this Amendment and
not otherwise defined herein shall have the meanings ascribed thereto in the
RPAA.
ARTICLE TWO
AMENDMENTS
SECTION 2.01    Amendments to the RPAA.
(a)    The following new defined terms are hereby added to Section 1.1 of the
RPAA in the correct alphabetical order:




\NY - 037532/000022 - 5346182 v1



--------------------------------------------------------------------------------








“Change of Responsibility Receivable” shall mean a Transferred Receivable where,
in accordance with the Credit and Collection Policies, the related Obligor
requests that the responsibility for payment obligations under the related
Credit Agreement be transferred to a new transferee Obligor (which new Obligor
may have a different credit profile than the transferring Obligor and will be
evaluated by the Servicer at such time in accordance with the Credit and
Collection Policies), and such change in responsibility request is accepted by
Finco or any of its Affiliates without payment in full of all amounts owing
under the related Credit Agreement.
“Outage Amount” shall have the meaning specified in Section 2.8(g).
“Outage Day” shall mean a day upon which the Servicer is unable to determine and
process Collections of Transferred Receivables received within two (2) Business
Days of the Date of Processing of such Collections; provided, however, that the
Servicer’s negligence or intentional disruption or omission relating to the
processing of Collections shall not result in an Outage Day, unless such act or
omission was in connection with regular systems updates or routine maintenance
to the Servicer’s computer systems.
“Primary Servicing Duties” shall mean (a) establishment, maintenance and updates
of collection practices under the Credit and Collection Policies, (b)
recordation, reconciliation and processing of Collections on the Servicer’s
computer systems, (c) establishment and maintenance of, (i) Servicer accounts
for receipt of Collections and (ii) the Collection Account, (d) performing any
calculations required to be performed by the Servicer under the Agreement, (e)
preparing any reports required to be prepared by the Servicer under the
Agreement, (f) applying Collections under Section 2.8 and (g) any other
servicing obligations determined by the Administrative Agent in its reasonable
discretion to be primary servicing obligations, as notified in writing by the
Administrative Agent to the Servicer.
(b)    In the defined term “Monthly Non-Use Fee” in Section 1.1 of the RPAA, the
reference to “(iii) a fraction, the numerator of which is one (1) and the
denominator of which is 12” is hereby deleted and replaced with the following:
(iii) a fraction, the numerator of which is the actual number of days in the
related Accrual Period and the denominator of which is 360.
(c)    The defined term “Date of Processing” in Section 1.1 of the RPAA is
hereby deleted in its entirety and replaced with the following:
“Date of Processing” shall mean, with respect to any transaction or receipt of
Collections, the date on which such transaction is first recorded on the
Servicer’s computer systems, which recording or processing shall not be delayed
as a result of negligence or intentional delay on the part of the Servicer,
unless such delay was in connection with regular systems updates or routine
maintenance to the Servicer’s computer systems.


2
\NY - 037532/000022 - 5346182 v1



--------------------------------------------------------------------------------






(d)    The defined term “Owners” in Section 1.1 of the RPAA is hereby deleted in
its entirety and replaced with the following:
“Owners” shall mean the Conduit Purchasers (if any), the Committed Purchasers,
the Conduit Support Providers and any of their assignees of all or any portion
of the Transferred Assets permitted under this Agreement (which shall not
include any Participant).
(e)    The defined term “Permitted Transferee” in Section 1.1 of the RPAA is
hereby deleted in its entirety and replaced with the following:
“Permitted Transferee” shall mean for all Ownership Groups, each initial Owner,
each Funding Agent (in its individual capacity), the Administrative Agent (in
its individual capacity), any asset-backed commercial paper conduit whose
Commercial Paper is rated A-1 or higher by S&P and P-1 by Moody’s that is
administered by the Administrative Agent, a Funding Agent or any Affiliate
thereof, any Support Party, and any other Person (other than a TMUS Competitor)
who has been consented to as a potential Participant or assignee by the
Transferor (which consent shall not be unreasonably withheld, delayed or
conditioned); provided, that after (a) an Amortization Event occurs and is
continuing, a “Permitted Transferee” shall mean any Person other than a TMUS
Competitor, and the consent of the Transferor shall not be required for any
transferee other than a TMUS Competitor, and (b) a Termination Event occurs and
is continuing, a “Permitted Transferee” shall mean any Person, including a TMUS
Competitor, and the consent of the Transferor shall not be required for any
transferee.
(f)    The defined term “Servicing Officer” in Section 1.1 of the RPAA is hereby
deleted in its entirety and replaced with the following:
“Servicing Officer” means any officer of the Servicer or any designee of any
officer of the Servicer that has been approved in writing by the Administrative
Agent who, in each case, is involved in, or responsible for, the administration
and servicing of Receivables.
(g)    The defined term “Total Distribution Amount” in Section 1.1 of the RPAA
is hereby deleted in its entirety and replaced with the following:
“Total Distribution Amount” shall mean, for each Payment Date, the sum of (i)
the aggregate Collections in respect of Transferred Receivables deposited in the
Collection Account and not previously applied, (ii) all payments received by the
Transferor under the Eligible Interest Rate Caps on (or with respect to) such
Payment Date, and (iii) any interest received in connection with funds on
deposit in the Collection Account and not previously applied. For purposes of
clarification, such Collections for the period (x) from the Initial Cut-off Date
to the Closing Date with respect to the Initial Receivables, and (y) from and
after each Addition Date for each Additional Receivable, shall be included in
the Total Distribution Amount for the immediately succeeding Payment Date. For
the avoidance of doubt, the parties hereto acknowledge and agree that


3
\NY - 037532/000022 - 5346182 v1



--------------------------------------------------------------------------------






clause (ii) of the defined term “Total Distribution Amount” does not include
collateral (if any) posted by a Cap Counterparty pursuant to the terms of an
Eligible Interest Rate Cap.
(h)    Section 2.8(a) of the RPAA is hereby deleted in its entirety and replaced
with the following:
(a) The Servicer shall, no later than two (2) Business Days following the Date
of Processing of Collections of Transferred Receivables by the Servicer (subject
to the provisions of Section 2.8(g) in the event of any Outage Day), apply such
Collections in the following order of priority:
(i)    If the Amortization Date has not occurred:
(A)    first, to deposit such Collections into the Collection Account until such
time as the amount on deposit is equal to the distributions anticipated by the
Servicer to be required to make the payments contemplated by Section
2.8(d)(i)-(iv) and (vi) on the following Payment Date;
(B)    second, to the extent any Additional Receivables are sold on such day, to
pay on behalf of the Administrative Agent to the Transferor a Cash Purchase
Price for each Additional Receivable in an amount equal to the applicable
Receivable Balance for each such Transferred Receivable (which amounts shall be
aggregated and paid to the Transferor in a single payment on each such date);
provided, that following any such sale of Additional Receivables and remittance
of the related Cash Purchase Price(s) pursuant to this Section 2.8(a)(i)(B), no
Asset Base Deficiency shall exist; and
(C)    finally, to deposit any remaining Collections in the Collection Account
for application on the next succeeding Payment Date; and
(ii)    if the Amortization Date has occurred, to deposit such Collections in
the Collection Account.
(i)    In Section 2.8(c) of the RPAA, the first three sentences are hereby
deleted in their entirety and replaced with the following:
Each Owner’s Net Investment shall accrue yield for each Accrual Period at a rate
per annum equal to the Yield Rate applicable to such Owner. On or prior to the
fourth (4th) Combined Business Day preceding the last day of each Accrual
Period, each Funding Agent will provide to the Servicer and the Transferor an
invoice showing the amount of yield (“Yield”) due for such Accrual Period
(including a good faith estimate for the remaining days in such Accrual Period),
which shall be an amount for each Owner during each day during such Accrual
Period equal to the product of (i) the Yield Rate for such Ownership Group on
such day, (ii) the aggregate Net Investment of the related Ownership Group on
such day and (iii) 1/360. If any such invoice contains an estimate that does not
equal the actual Yield due for the related Accrual Period, (1) the invoice


4
\NY - 037532/000022 - 5346182 v1



--------------------------------------------------------------------------------






delivered by the applicable Funding Agent to the Servicer and the Transferor for
the immediately following Accrual Period shall include, as applicable, the
amount by which (A) the Yield shown in the current invoice exceeds the estimated
Yield shown in the immediately prior month’s invoice (a “Yield Shortfall”) or
(B) the Yield shown in the current invoice is less than the Yield shown in the
immediately prior month’s invoice (a “Yield Overage”), and (2) the amount of
such Yield Shortfall shall be added to, or the amount such Yield Overage shall
be deducted from, the Yield payable to the applicable Funding Agent on the
following Payment Date.
(j)    The following subsection is hereby added to the RPAA as new Section
2.8(g):
(g)    To the extent an Outage Day shall have occurred and is continuing, the
Servicer shall (i) notify the Administrative Agent (which notification may be
delivered via email) of the occurrence of each such Outage Day, and (ii) assume
that Collections were received in an amount equal to the prior four-week average
daily Collections of Transferred Receivables received on the same day of the
week (that were not Outage Days) that the related Date of Processing for the
Outage Day should have occurred (each such amount, the “Outage Amount”) and
shall make a servicing advance of such amount and treat it as Collections in
accordance with the requirements of Section 2.8(a)(i). By way of illustration
and for the avoidance of doubt, if the Date of Processing for an Outage Day
would have been a Monday, the four-week average referenced in the immediately
preceding sentence shall mean the average of the amount of Collections received
on the four immediately preceding Mondays that were not Outage Days. Upon
determination of the actual amount of Collections received on an Outage Day, (1)
the Servicer will reimburse itself for the servicing advance made on such Outage
Day from Collections received on such Outage Day or subsequent Business Days, up
to the amount actually advanced, (2) to the extent the actual amount of
Collections received on the Outage Day is greater than the Outage Amount for
such Outage Day, the Servicer will increase the amount of Collections applied in
accordance with Section 2.8(a)(i) on the next Business Day by the amount of such
excess, and (3) to the extent the actual amount of Collections received on the
Outage Day is less than the Outage Amount for such Outage Day, the Servicer
shall reduce the amount of Collections applied in accordance with
Section 2.8(a)(i) on the next Business Day by the amount of such deficiency. The
provisions of this Section 2.8(g) shall apply to each Outage Day, not to exceed
thirty (30) consecutive Outage Days. Following thirty (30) consecutive Outage
Days, the estimates, Servicer advances and reconciliations provided in this
Section 2.8(g) shall not apply and the Servicer shall be required to deposit
Collections pursuant to Section 2.8(a) (without giving effect to this Section
2.8(g)).
(k)    In Section 2.9 of the RPAA, the reference to “All computations of
interest hereunder shall be made on the basis of a 360-day year consisting of
twelve 30-day months.” is hereby deleted and replaced with the following:
All computations of interest hereunder shall be made on a monthly basis based on
the actual number of days in any given month assuming a 360-day year.


5
\NY - 037532/000022 - 5346182 v1



--------------------------------------------------------------------------------






(l)    Section 2.15 of the RPAA is hereby renamed “Jump Contracts; Lease
Contracts; Credit Agreement Responsibility Transfers”.
(m)    The following subsection is hereby added to the RPAA as new
Section 2.15(d):
(d)    Credit Agreement Responsibility Transfers.
(i)     Subject to clause (iii) below, in the event that a Transferred
Receivable becomes a Change of Responsibility Receivable, and as a result of
such event an Asset Base Deficiency would occur if one of the actions described
in clauses (A) or (B) below is not taken, the Transferor shall, no later than
the next date on which a Monthly Report is deliverable in accordance with this
Agreement, either (A) replace such Change of Responsibility Receivable with one
or more Replacement Receivables having aggregate Receivable Matrix Amounts equal
to or greater than the remaining Receivable Matrix Amount of such Transferred
Receivable immediately prior to the time it became a Change of Responsibility
Receivable or (B) repurchase the related Change of Responsibility Receivable in
an amount equal to the Receivable Matrix Amount of such Transferred Receivable
immediately prior to the time it became a Change of Responsibility Receivable,
and deposit such funds in the Collection Account, to be treated as Collections.
The Transferor shall cause any such Replacement Receivable to be transferred to
the Administrative Agent (for the benefit of the Owners), and such Replacement
Receivable shall be an Additional Receivable and shall be deemed to be
transferred on an Addition Date, and the terms of this Agreement shall apply to
such Replacement Receivable as if it had been sold under Article II herein
without further action from any party hereto. Following this deposit of cash or
transfer of a Replacement Receivable (in accordance with clauses (A) or (B)
above), the Administrative Agent, Funding Agents and Owners shall no longer have
any interest in or right to the Change of Responsibility Receivable. The
Replacement Receivable will be an Additional Receivable foor purposes of this
Agreement.
(ii)     Subject to clause (iii) below, in the event that an Asset Base
Deficiency would not occur as a result of a Transferred Receivable becoming a
Change of Responsibility Receivable, the Transferor shall have the option (but
not obligation) to either replace or repurchase, as applicable, the Change of
Responsibility Receivable under the same terms and conditions set forth in
clause (i) above.
(iii)    For purposes of this Section 2.15(d), the Transferor shall be
prohibited from repurchasing or replacing Change of Responsibility Receivables
pursuant to clauses (i) and (ii) above if at the time of such repurchase or
replacement, as applicable, and after giving effect thereto, the aggregate
Receivables Balances immediately prior to the repurchase or replacement, as
applicable, for all repurchased and replaced Change of Responsibility
Receivables


6
\NY - 037532/000022 - 5346182 v1



--------------------------------------------------------------------------------






during the past twelve (12) months would exceed 10.00% of the Aggregate
Receivable Balance. In the event that such prohibition applies, Finco will no
longer consent to (or permit its Affiliates to consent to) any Transferred
Receivable becoming a Change of Responsibility Receivable.
(n)    The references to “Section 2.15(c)” in each of the following sections of
the RPAA are hereby deleted and replaced with “Section 2.15(c) or Section
2.15(d)”: Section 2.14(a) of the RPAA and Section 2.14(b) of the RPAA. The
references to “Section 2.15(c)” in each of the following definitions set forth
in Section 1.1 of the RPAA are hereby deleted and replaced with “Section 2.15(c)
or Section 2.15(d)”: “Collections”, “Recoveries”, “Replacement Receivable” and
“Repurchased Receivable”.
(o)    In Section 3.7(n)(ix) of the RPAA, the reference to “and a telephone
number” is hereby deleted in its entirety.
(p)    In Section 3.7(s) of the RPAA, the reference to “April 30” is hereby
deleted and replaced with “July 31.”
(q)    In Section 6.5(a) of the RPAA, the fifth, sixth and seventh sentences are
hereby deleted in their entirety and replaced with the following:
The Servicer may delegate and/or assign its servicing duties hereunder to an
Affiliate of the Servicer for the servicing, administration or collection of the
Transferred Receivables. Any such delegation or assignment shall not affect the
Servicer’s liability for performance of its duties and obligations pursuant to
the terms hereof. The Servicer may delegate its servicing duties hereunder to
any Person for the servicing, administration or collection of the Transferred
Receivables except for its Primary Servicing Duties. Any such delegation shall
not affect the Servicer’s liability for performance of its duties and
obligations pursuant to the terms hereof. If in any enforcement suit or legal
proceeding it shall be held that the Servicer may not enforce a Transferred
Receivable on the ground that it shall not be a real party in interest or a
holder entitled to enforce such Transferred Receivable, the Administrative Agent
shall (at its option), at the Servicer’s expense either (i) take steps to
enforce such Transferred Receivable, including bringing suit in any of their
names or the name of the Owners or (ii) take such steps as are necessary to
enable the Servicer to enforce such Transferred Receivable.
(r)    In Section 6.14(a) of the RPAA, the following sentence is inserted at the
end of such Section:
Notwithstanding the foregoing, the parties hereto agree that the first Officer’s
Certificate to be delivered with respect to the period from the Closing Date to
and including December 31, 2015 shall be delivered on or prior to July 31, 2016.
(s)    In Section 9.7(a) of the RPAA, the first sentence is hereby deleted in
its entirety and replaced with the following:


7
\NY - 037532/000022 - 5346182 v1



--------------------------------------------------------------------------------






Each Funding Agent, each of the Conduit Purchasers and the Committed Purchasers
and their respective assignees may assign without any prior written consent, in
whole or in part, its interest in the Transferred Assets and rights and
obligations hereunder to any Permitted Transferee.
(t)    In Annex A of the RPAA, clause (a) of the definition of “Excess
Concentrations” is hereby deleted in its entirety, and clauses (b) through (d)
are hereby re-ordered in alphabetical order.
(u)    In Annex A of the RPPA, the definitions of “Obligor Credit Class” and
“Obligor Tenure” are hereby deleted in their entirety and replaced with the
following:
“Obligor Credit Class” means the credit class (A, B, C, Sub) associated with the
Obligor as assigned at the inception of the Credit Agreement or at the time, if
any, the related Receivable becomes a Change of Responsibility Receivable
through the Credit and Collection Policies, as applicable.
“Obligor Tenure” means the category (0, 1, 2, 3, 4, 5) of the tenure of the
Obligor’s relationship with TMUS at the inception of the Credit Agreement or at
the time, if any, the related Receivable becomes a Change of Responsibility
Receivable.
(v)    The last bullet under “Scope of Services” in Annex B to the RPAA
(Agreed-Upon Procedures) is hereby deleted in its entirety and replaced with the
following bullets:
•Review whether Jump Contracts, Conversion to Lease Receivables and Change of
Responsibility Receivables are being replenished (cash or replacement) in
accordance with Section 2.15(a), Section 2.15(c) and Section 2.15(d) of the
Agreement, as applicable.
•Review whether the Asset Base Deficiency test calculation is being properly
completed in connection with reinvestments in Additional Receivables pursuant to
Section 2.8(a)(i)(B).
•In connection with any Outage Day and the related Outage Amount, review whether
the Servicer’s estimates of Collections and the corresponding reconciliations of
such estimates (when each such Outage Day is no longer continuing) are being
properly calculated and reconciled.
SECTION 2.02.    Amendment to the Administrative Agent Fee Letter. Section I(1)
of the Administrative Agent Fee Letter is hereby deleted in its entirety and
replaced with the following:
(a) With respect to the Payment Dates from the Closing Date to and including the
April 2016 Payment Date, the Transferor agrees to pay (or has paid) a
non-refundable


8
\NY - 037532/000022 - 5346182 v1



--------------------------------------------------------------------------------






administrative fee in an amount equal to the product of (i) 1/12 and (ii)
$24,000, payable monthly in arrears on each Payment Date from the Closing Date
to and including the April 2016 Payment Date, pursuant to Section 2.8(d) of the
Agreement, and (b) with respect to the Payment Dates occurring after the April
2016 Payment Date, the Transferor agrees to pay a non-refundable administrative
fee in an amount equal to the product of (i)1/4 and (ii) $24,000, payable
quarterly in arrears on the January Payment Date, the April Payment Date, the
July Payment Date and the October Payment Date of each calendar quarter during
each calendar year (commencing with the first quarterly payment to be made on
the July 2016 Payment Date) during the term of this Agreement, pursuant to
Section 2.8(d) of the Agreement; provided, however, that following the
occurrence of an Amortization Event, Termination Event or Servicer Default, the
administrative fee shall be an amount equal to the product of (i) 1/12 and
(ii) $300,000, payable monthly in arrears on each Payment Date during the term
of the Agreement, pursuant to Section 2.8(d) of the Agreement.
ARTICLE THREE
EFFECTIVENESS; RATIFICATION
SECTION 3.01    Effectiveness. This Amendment shall become effective, and this
Amendment thereafter shall be binding on the parties hereto and their respective
successors and assigns, as of the date first set forth above when
(i) counterparts hereof shall have been executed and delivered by the parties
hereto and (ii) counsel to the Transferor and Finco shall have delivered to the
Administrative Agent and each Funding Agent an opinion of counsel, dated as of
the date hereof, with respect to true sale matters, reasonably satisfactory in
form and substance to the Administrative Agent and its counsel; provided,
however, that the amendments to the RPAA set forth in Section 2.01(b) and
Section 2.01(k) hereof shall become effective on March 21, 2016.
SECTION 3.02    Incorporation; Ratification.
(a)    On and after the execution and delivery hereof, this Amendment shall be a
part of the RPAA and each reference in the RPAA to “this Agreement” or “hereof”,
“hereunder” or words of like import, and each reference in any other Related
Document to the RPAA shall mean and be a reference to such RPAA as previously
amended, and as amended, modified and consented to hereby.
(b)    On and after the execution and delivery hereof, this Amendment shall be a
part of the Administrative Agent Fee Letter and each reference in the
Administrative Agent Fee Letter to “this letter” or “hereof”, “hereunder” or
words of like import, and each reference in any other Related Document to the
Administrative Agent Fee Letter shall mean and be a reference to such
Administrative Agent Fee Letter as previously amended, and as amended, modified
and consented to hereby.
(b)    Except as expressly provided herein, the RPAA and the Administrative
Agent Fee Letter, as applicable, shall remain in full force and effect and is
hereby ratified and confirmed by the parties hereto.


9
\NY - 037532/000022 - 5346182 v1



--------------------------------------------------------------------------------






ARTICLE FOUR
MISCELLANEOUS
SECTION 4.01    Representations and Warranties. The Transferor hereby represents
and warrants to the Administrative Agent and the Owners that its representations
and warranties set forth in Section 3.1 of the RPAA are true and correct in all
material respects as of the date hereof. Finco hereby represents and warrants to
the Administrative Agent and the Owners that its representations and warranties
set forth in Section 3.1 and Section 3.3 of the RPAA are true and correct in all
material respects as of the date hereof.
SECTION 4.02    No Other Amendments; Status of RPAA and Related Documents. The
amendments set forth herein are limited as specified and shall not be construed
as an amendment to any other term or provision of the RPAA and the
Administrative Agent Fee Letter, as applicable. Nothing herein shall obligate
the Administrative Agent, any Conduit Purchaser, Committed Purchaser or Funding
Agent to grant (or consent to) any future amendment or waiver of any kind under
or in connection with the RPAA or the Administrative Agent Fee Letter, as
applicable, or entitle the Transferor to receive any such amendment or waiver
under the RPAA or the Administrative Agent Fee Letter, as applicable. Except as
otherwise expressly provided herein, this Amendment shall not constitute a
waiver of any right, power or remedy of the Owners, the Funding Agents or the
Administrative Agent set forth in the RPPA and Related Documents, and except as
expressly provided herein, this Amendment shall have no effect on any term or
condition of the RPAA or Related Documents.
SECTION 4.03    Governing Law; Submission to Jurisdiction. THIS AMENDMENT SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS. EACH OF THE PARTIES TO THIS AMENDMENT HEREBY AGREES TO THE JURISDICTION OF
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY
APPELLATE COURT HAVING JURISDICTION TO REVIEW THE JUDGMENTS THEREOF. EACH OF THE
PARTIES HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS AND ANY
OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY OF THE
AFOREMENTIONED COURTS.
SECTION 4.04    Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Amendment by signing such
counterpart.
[signatures on following page]








10
\NY - 037532/000022 - 5346182 v1



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto have caused a counterpart of this
Amendment to be duly executed as of the date first above written.
 
 
T-MOBILE HANDSET FUNDING LLC,
 
 
as Transferor
 
 
 
 
By:
/s/ Dirk Wehrse
 
Name:
Dirk Wehrse
 
Title:
Senior Vice President, Treasury &
 
 
Treasurer

 
 
T-MOBILE FINANCIAL LLC,
 
 
in its individual capacity and as Servicer
 
 
 
 
By:
/s/ Dirk Wehrse
 
Name:
Dirk Wehrse
 
Title:
Assistant Treasurer

 
 
T-MOBILE US, INC.,
 
 
as Guarantor
 
 
 
 
By:
/s/ Dirk Wehrse
 
Name:
Dirk Wehrse
 
Title:
Senior Vice President, Treasury &
 
 
Treasurer



[Signature Page to First Amendment to RPAA and Administrative Agent Fee Letter]
\NY - 037532/000022 - 5346182 v1





--------------------------------------------------------------------------------






 
 
ROYAL BANK OF CANADA,
 
 
as Administrative Agent
 
 
 
 
By:
/s/ Thomas Dean
 
Name:
Thomas C. Dean
 
Title:
Authorized Signatory

 
 
ROYAL BANK OF CANADA,
 
 
as a Funding Agent
 
 
 
 
By:
/s/ Thomas Dean
 
Name:
Thomas C. Dean
 
Title:
Authorized Signatory



[Signature Page to First Amendment to RPAA and Administrative Agent Fee Letter]
\NY - 037532/000022 - 5346182 v1





--------------------------------------------------------------------------------






 
 
LANDESBANK HESSEN-THÜRINGEN
 
 
GIROZENTRALE,
 
 
as a Funding Agent
 
 
 
 
By:
/s/ Bjoern Mollner
 
Name:
Bjoern Mollner
 
Title:
VP
 
 
 
 
By:
/s/ Bjoern Mollner
 
Name:
Stephan Paesler
 
Title:
SVP



[Signature Page to First Amendment to RPAA and Administrative Agent Fee Letter]
\NY - 037532/000022 - 5346182 v1



